received       in
                           (DOUBT OF CRM&LAPPBLS
                                                 l^1'0^
                               APR 27 2015

                             i«teta70terk-
                                               _feI^Uo^A^S>ffii£^^-j.p.
                                             -=£ 13Si W&




    \                                                ,             2SE1L.
-"Zct %£$a£ST fer Cpfy of mspxeaX 1Z$CorA kg® fnslojiiG* of




i5«Stlftl ky 4t>£ Coea4y gi/* X SttU ugp 4k*»M Ofttar-eFTHife


/Wl_7 S_eg^^xo^^^4--^ ^ ^ s

                      w&ji: vb*^-
                                                                              •




                                ^Untfj^'hrOUiJ ~Jff,
                               TW',H/^«




                                                           •   '          .